UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: November 30, 2010 Date of reporting period:November 30, 2010 Item 1. Reports to Stockholders. Annual Report Mariner 130/30 Fund November 30, 2010 Investment Adviser Mariner Quantitative Solutions, LLC 4200 West 115th Street Suite 100 Leawood, Kansas 66211 Phone: 877-mqs-9414 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 9 SCHEDULE OF SECURITIES SOLD SHORT 17 STATEMENT OF ASSETS AND LIABILITIES 19 STATEMENT OF OPERATIONS 20 STATEMENT OF CHANGES IN NET ASSETS 21 STATEMENT OF CASH FLOWS 22 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 24 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 31 ADDITIONAL INFORMATION 32 Dear Shareholder: We are pleased to provide to you the annual report of the Mariner 130/30 Fund for the fiscal period ended November 30, 2010. With the Fund’s inception on December 29, 2009, we have now completed nearly one full year; and we are pleased to report that it has been a very good year, both on an absolute and relative basis. Performance: Don’t gamble: take all your savings and buy some good stock and hold it till it goes up, then sell it. If it don’t go up, don’t buy it. Will Rogers, 1924 Your Fund was up 15.45% from December 31, 2009 to November 30, 2010 versus the Russell 3000 Index at 9.51%. Since December 29, 2009, the inception date, the Fund was up 13.60% versus the Russell 3000 Index at 8.39%. Performance for the Fund versus the market was driven by both our Dynamic Investment Model, and the broader mandate afforded the Fund through the ability to short. Our proprietary dynamic model seeks to incorporate the best attributes of both quantitative methods with traditional fundamental management. Quant strategies have the advantage of being able to assimilate a lot of information, validate concepts, and avoid emotional biases. Fundamental managers have the advantage that they can incorporate current market conditions into their evaluation. Our dynamic model actively measures the market environment and adjusts our model in an effort to seek out alpha, thereby applying what we believe are the best attributes of both approaches. Our ability to short using a 130-30 structure aided the portfolio throughout the year, but particularly in the spring when the market began to decline. While maintaining a beta close to one throughout the period, our short positions helped hold the portfolio up relative to the market. In the May to June period, the long short spread added 150 basis points to the portfolio even as the market was in a steep decline. In the fall when the market was rallying, the cash provided by the short positions allowed the portfolio to maximize the return being driven by the long. And while the portfolio ended up with a sales turnover ratio of 488%, a material proportion was driven by the short position, which enabled the portfolio, net of trading costs, to outperform by nearly 600 basis points. The Environment: Every basic bull market must have a wall of worry on which to climb. The Derric 1958 Inexplicably, conditions improved for stock investors in 2010. The economy grew, profits soared, and the consumer even started to spend money on Christmas as the year was winding down. Stocks put in a very solid year. None of this was expected to happen, of course. Debt was exploding around the world, unemployment remained frustratingly high, and confidence levels by both business executives and consumers remained near record lows. Cycles are stubborn things, however. As time passes during a recession, prices decline, things wear out, debt gets paid down, and businesses and consumers find a way to buy one more thing. Stock investors note that profits are expanding even as they are well below previous peaks. The genesis is at the margin. Such was the story in 2010. After a very promising start, the stock market experienced a sharp set back in the summer as macro risk once again came to the forefront. Starting with the “flash crash” in May, the market’s sole focus through the summer was on the European dept crisis, China’s fiscal policy, and overwhelming US Government debt. Stocks traded in tandem, ignoring company fundamentals. High volatility and high correlations between stocks made the market for investors particularly treacherous. 3 By summer’s end, however, fundamentals ruled. Notwithstanding continued macro risk, fundamental improvement in US economic conditions and corporate profits began to drive stock prices. Not only did the market improve overall, but correlations and volatility began to fall as investors began to differentiate between investment opportunities. Since the beginning of the bear market in late 2007, stock prices have increasingly tended to trade in tandem, reaching near perfect correlations in the crisis in late 2008 and early 2009. The decision to own or not own the market overwhelmed the decision of what to own. The shift to a focus on fundamentals at the end of the summer represented a shift to “normalcy,” and it had a profound effect on the Fund. Looking Forward: In Wall Street the only thing that’s hard to explain is – next week. Louis Rukeyser, 1976 With fundamentals improving, both for the economy and for corporate profits, along with “normalcy” returning in the form of lower correlations between stocks, we are very positive on 2011. Investors are becoming more discriminatory in their behavior. When this happens, we believe our models, and therefore the Fund can do well. Historically, we have seen the markets return to a valuation based environment following severe corrections and we believe there is the potential for this to occur again. Thank you for your support. David W. Schulz President Mariner Quantitative Solutions, LLC Past performance is no guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in smaller capitalization companies, which involve additional risks such as limited liquidity and greater volatility.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Fund regularly makes short sales of securities, which involves the risk that the Fund’s losses may exceed the original amount invested.However, a mutual fund investor’s risk is limited to one’s amount of investment in a mutual fund. Opinions expressed are those of Mariner Quantitative Services, LLC (the “Adviser”), are subject to change, are not guaranteed, and should not be construed as recommendations or investment advice. The Russell 3000 Index measures the performance of the 3,000 largest companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. “Alpha” is an annualized return measure of how much better or worse a fund’s performance is relative to an index of funds in the same category, after allowing for differences in risk. “Beta” measures the sensitivity of rates of return on an investment to general market movements. A “basis point” is equal to 100th of a percent. Must be preceded or accompanied by a prospectus. The Mariner 130/30 Fund is distributed by Quasar Distributors, LLC. 4 MARINER 130/30 FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including advisory fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/10 - 11/30/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of exchange-traded funds or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 MARINER 130/30 FUND Expense Example (Continued) (Unaudited) Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/10 11/30/10 6/1/10 – 11/30/10* Actual** Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. ** Including dividends on short positions and interest expense, your actual cost of investing in the Fund would be $11.84. *** Including dividends on short positions and interest expense, your hypothetical cost of investing in the Fund would be $11.36. 6 MARINER 130/30 FUND Investment Highlights (Unaudited) The Fund’s investment objective is to seek long-term capital growth.The Fund seeks to achieve this objective by establishing long and short positions in equity securities of domestic and foreign companies.The Fund focuses primarily on companies with medium and large market capitalizations, although the Fund may establish long and short positions in companies of any market capitalization.The Fund will hold long (purchase) securities that the Adviser believes will outperform the market, and will sell short securities expected to underperform the market. Allocation of Portfolio Holdings (as a percentage of net assets) Total Returns as of November 30, 2010 Mariner Russell 130/30 Fund 3000 Index Since Inception (12/29/09) 13.60% 8.39% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-mqs-9414. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. Continued 7 MARINER 130/30 FUND Investment Highlights (Continued) (Unaudited) The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date 8 MARINER 130/30 FUND Schedule of Investments November 30, 2010 Shares Value COMMON STOCKS* 124.27% Administrative and Support Services 2.22% The Brink’s Co. $ Corrections Corp. of America (a) OpenTable, Inc. (a) Websense, Inc. (a) Ambulatory Health Care Services 0.80% Amedisys, Inc. (a) Amusement, Gambling, and Recreation Industries 1.63% Las Vegas Sands Corp. (a) Wynn Resorts Ltd. Apparel Manufacturing 0.76% Under Armour, Inc. (a) Beverage and Tobacco Product Manufacturing 1.60% Coca-Cola Enterprises, Inc. Vector Group Ltd. Broadcasting (except Internet) 1.27% Discovery Communications, Inc. – Class A (a) Liberty Media Corp. – Class A (a) Chemical Manufacturing 10.45% Abbott Laboratories CF Industries Holdings, Inc. Clorox Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc. (a) Immucor, Inc. (a) Kraton Performance Polymers, Inc. (a) Pfizer, Inc. PolyOne Corp. (a) Polypore International, Inc. (a) Rockwood Holdings, Inc. (a) The Scotts Miracle-Gro Co. The accompanying notes are an integral part of these financial statements. 9 MARINER 130/30 FUND Schedule of Investments (Continued) November 30, 2010 Shares Value Chemical Manufacturing 10.45% (Continued) Westlake Chemical Corp. $ Computer and Electronic Product Manufacturing 13.14% Advanced Micro Devices, Inc. (a) Arris Group, Inc. (a) Atmel Corp. (a) Avago Technologies Ltd. (a) Blue Coat Systems, Inc. (a) Compellent Technologies, Inc. (a) Comtech Telecommunications Corp. Fossil, Inc. (a) Harris Corp. Integrated Device Technology, Inc. (a) Jabil Circuit, Inc. L-3 Communications Holdings, Inc. Marvell Technology Group Ltd. (a) National Semiconductor Corp. VeriFone Systems, Inc. (a) Vishay Intertechnology, Inc. (a) Construction of Buildings 0.81% Tutor Perini Corp. Credit Intermediation and Related Activities 5.71% CIT Group, Inc. (a) First Cash Financial Services, Inc. (a) First Financial Bancorp KeyCorp M&T Bank Corp. Provident Financial Services, Inc. Wells Fargo & Co. Electrical Equipment, Appliance, and Component Manufacturing 0.83% Energizer Holdings, Inc. (a) Fabricated Metal Product Manufacturing 0.83% Ball Corp. Food Manufacturing 1.60% Dean Foods Co. (a) The accompanying notes are an integral part of these financial statements. 10 MARINER 130/30 FUND Schedule of Investments (Continued) November 30, 2010 Shares Value Food Manufacturing 1.60% (Continued) Tyson Foods, Inc. – Class A $ Food Services and Drinking Places 1.65% Brinker International, Inc. Domino’s Pizza, Inc. (a) Forestry and Logging 0.80% Weyerhaeuser Co. Funds, Trusts, and Other Financial Vehicles 0.81% Wellcare Health Plans, Inc. (a) General Merchandise Stores 2.18% Family Dollar Stores, Inc. Wal-Mart Stores, Inc. Health and Personal Care Stores 1.06% Ulta Salon Cosmetics & Fragrance, Inc. (a) Walgreen Co. Heavy and Civil Engineering Construction 0.80% KBR, Inc. Hospitals 0.79% Tenet Healthcare Corp. (a) Insurance Carriers and Related Activities 8.72% Aspen Insurance Holdings Ltd. First American Financial Corp. Flagstone Reinsurance Holdings SA Health Net, Inc. (a) Humana, Inc. (a) Platinum Underwriter Holdings Ltd. Prudential Financial, Inc. Radian Group, Inc. Reinsurance Group of America, Inc. Unitrin, Inc. Universal American Corp. The accompanying notes are an integral part of these financial statements. 11 MARINER 130/30 FUND Schedule of Investments (Continued) November 30, 2010 Shares Value Leather and Allied Product Manufacturing 0.95% CROCS, Inc. (a) $ Steven Madden Ltd. (a) Lessors of Nonfinancial Intangible Assets (except Copyrighted Works) 0.32% Acacia Research Corp. (a) Machinery Manufacturing 4.77% Coinstar, Inc. (a) General Electric Co. ITT Corp. Pitney Bowes, Inc. The Toro Co. Merchant Wholesalers, Nondurable Goods 1.62% AmerisourceBergen Corp. Cardinal Health, Inc. Mining (except Oil and Gas) 0.84% Golden Star Resources Ltd. (a) Miscellaneous Manufacturing 0.81% Invacare Corp. Miscellaneous Store Retailers 0.81% PetSmart, Inc. Motion Picture and Sound Recording Industries 0.88% NetFlix, Inc. (a) Motor Vehicle and Parts Dealers 0.80% Advance Auto Parts, Inc. Nonstore Retailers 2.39% Ebay, Inc. (a) Sotheby’s Oil and Gas Extraction 0.60% Marathon Oil Corp. The accompanying notes are an integral part of these financial statements. 12 MARINER 130/30 FUND Schedule of Investments (Continued) November 30, 2010 Shares Value Oil and Gas Extraction 0.60% (Continued) Noble Energy, Inc. $ Other Information Services 1.33% Liberty Global, Inc. – Class A (a) Yahoo!, Inc. (a) Paper Manufacturing 0.81% Domtar Corp. Personal and Laundry Services 0.82% Shutterfly, Inc. (a) Petroleum and Coal Products Manufacturing 9.10% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Holly Corp. Murphy Oil Corp. Sunoco, Inc. Valero Energy Corp. Western Refining, Inc. (a) Primary Metal Manufacturing 0.82% Nucor Corp. Professional, Scientific, and Technical Services 5.17% CACI International, Inc. (a) Cadence Design System, Inc. (a) Cephalon, Inc. (a) Factset Research Systems, Inc. Itron, Inc. (a) Moody’s Corp. Solera Holdings, Inc. Unisys Corp. (a) URS Corp. (a) Publishing Industries (except Internet) 6.43% Fortinet, Inc. (a) Microsoft Corp. The accompanying notes are an integral part of these financial statements. 13 MARINER 130/30 FUND Schedule of Investments (Continued) November 30, 2010 Shares Value Publishing Industries (except Internet) 6.43% (Continued) News Corp. – Class A $ Rail Transportation 0.80% CSX Corp. Real Estate 2.46% CB Richard Ellis Group, Inc. – Class A (a) Forest City Enterprises, Inc. – Class A (a) Jones Lang LaSalle, Inc. Rental and Leasing Services 0.78% United Rentals, Inc. (a) Repair and Maintenance 0.83% Monro Muffler Brake, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities 3.21% American Capital Ltd. (a) Cohen & Steers, Inc. SEI Investments Co. T Rowe Price Group, Inc. Support Activities for Agriculture and Forestry 0.81% Fresh Del Monte Produce, Inc. (a) Support Activities for Mining 0.60% Complete Production Services, Inc. (a) RPC, Inc. Support Activities for Transportation 0.82% Expeditors International of Washington, Inc. Telecommunications 2.24% AT&T, Inc. DISH Network Corp. – Class A Earthlink, Inc. Telephone & Data Systems, Inc. The accompanying notes are an integral part of these financial statements. 14 MARINER 130/30 FUND Schedule of Investments (Continued) November 30, 2010 Shares Value Transportation Equipment Manufacturing 6.42% The Boeing Co. $ Briggs & Stratton Corp. Johnson Controls, Inc. Lockheed Martin Corp. Oshkosh Corp. (a) Polaris Industries, Inc. Tesla Motors, Inc. (a) TransDigm Group, Inc. (a) Truck Transportation 0.82% Werner Enterprises, Inc. Utilities 5.66% American Water Works Co., Inc. CMS Energy Corp. Edison International Entergy Corp. PNM Resources, Inc. Portland General Electric Co. UGI Corp. Water Transportation 1.09% Alexander & Baldwin, Inc. SEACOR Holdings, Inc. (a) TOTAL COMMON STOCKS (Cost $28,439,523) REAL ESTATE INVESTMENT TRUSTS* 4.84% American Campus Communities, Inc. General Growth Properties, Inc. Hersha Hospitality Trust National Retail Properties, Inc. Rayonier, Inc. SL Green Realty Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,076,877) The accompanying notes are an integral part of these financial statements. 15 MARINER 130/30 FUND Schedule of Investments (Continued) November 30, 2010 Shares Value SHORT-TERM INVESTMENTS 0.82% Money Market Funds 0.82% AIM STIT-STIC Prime Portfolio, 0.153% (b) $ TOTAL SHORT-TERM INVESTMENTS (Cost $193,788) TOTAL INVESTMENTS (Cost $29,710,188) 129.93% Liabilities in Excess of Other Assets (29.93)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. * All or a portion of these securities, totaling $28,963,923, are pledged as collateral for short positions. (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at November 30, 2010. The accompanying notes are an integral part of these financial statements. 16 MARINER 130/30 FUND Schedule of Securities Sold Short November 30, 2010 Shares Value Accretive Health, Inc. $ Allegiant Travel Co. Allied Nevada Gold Corp. American Capital Agency Corp. Apple, Inc. Arch Capital Group Ltd. Aspen Technology, Inc. AutoNation, Inc. Black Hills Corp. Bridgepoint Education, Inc. Cabelas, Inc. Calpine Corp. Capstead Mortgage Corp. CarMax, Inc. CenturyLink, Inc. The Childrens Place Retail Stores, Inc. Chimera Investment Corp. Ciena Corp. Clearwire Corp. Cobalt International Energy, Inc. Coeur d’ Alene Mines Corp. Cree, Inc. Deckers Outdoor Corp. Dendreon Corp. Diamond Foods, Inc. Dicks Sporting Goods, Inc. Eastman Kodak Co. Express Scripts, Inc. Fluor Corp. GenOn Energy, Inc. Grand Canyon Education, Inc. Granite Construction, Inc. Green Mountain Coffee Roasters, Inc. H&R Block, Inc. HeartWare International, Inc. Higher One Holdings, Inc. Human Genome Sciences, Inc. International Rectifier Corp. Invesco Mortgage Capital, Inc. KB Home KBW, Inc. Kirby Corp. Lear Corp. Lennox International, Inc. The accompanying notes are an integral part of these financial statements. 17 MARINER 130/30 FUND Schedule of Securities Sold Short (Continued) November 30, 2010 Shares Value Live Nation Entertainment, Inc. $ The Manitowoc Co., Inc. MBIA, Inc. MF Global Holdings Ltd. MGIS Investment Corp. Molycorp, Inc. Monster Worldwide, Inc. Morningstar, Inc. Netlogic Microsystems, Inc. New Jersey Resources Corp. Northern Oil & Gas, Inc. NuVasive, Inc. Oasis Petroleum, Inc. Ocwen Financial Corp. Pegasystems, Inc. Pharmasset, Inc. Pilgrims Pride Corp. Primerica, Inc. Quantum Corp. QuinStreet, Inc. RealD, Inc. Rosetta Resources, Inc. Salesforce.com, Inc. SanDisk Corp. SandRidge Energy, Inc. Savient Pharmaceuticals, Inc. SAVVIS, Inc. The Sherwin-Williams Co. Silgan Holdings, Inc. Spansion, Inc. Spirit Aerosystems Holdings, Inc. Stifel Financial Corp. SUPERVALU, Inc. SVB Financial Group Taubman Centers, Inc. Terex Corp. Tower Group, Inc. TransAtlantic Petroleum Ltd. USG Corp. Volcano Corporation Western Digital Corp. Whitney Holding Corp. Total Securities Sold Short(Proceeds $7,101,336) $ The accompanying notes are an integral part of these financial statements. 18 MARINER 130/30 FUND Statement of Assets and Liabilities November 30, 2010 Assets Investments, at value (cost $29,710,188) $ Dividends and interest receivable Deposit for short sales at broker Receivable for investments sold Receivable for Fund shares sold Other assets Total Assets Liabilities Securities sold short, at value (proceeds $7,101,336) Payable for investments purchased Due to custodian Dividends payable on short positions Payable to broker Payable to Adviser Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital Undistributed net investment income Accumulated net realized gain Net unrealized appreciation (depreciation) on: Investments Securities sold short Net Assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ The accompanying notes are an integral part of these financial statements. 19 MARINER 130/30 FUND Statement of Operations For the Period Ended November 30, 2010(1) Investment Income Dividend income(2) $ Interest income Total Investment Income Expenses Advisory fees Interest and Broker expenses Dividends on short positions Transfer agent fees and expenses Administration fees Fund accounting fees Custody fees Audit and tax fees Chief Compliance Officer fees and expenses Federal and state registration fees Legal fees Reports to shareholders Trustees’ fees and related expenses Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Short transactions ) Change in net unrealized appreciation (depreciation) on: Investments Short transactions Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ The Fund commenced operations on December 29, 2009. Net of $328 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 20 MARINER 130/30 FUND Statement of Changes in Net Assets Period Ended November 30, 2010(1) From Operations Net investment income $ Net realized gain (loss) from: Investments Short transactions ) Change in net unrealized appreciation (depreciation) on: Investments Short transactions Net increase in net assets from operations From Capital Share Transactions Proceeds from shares sold Proceeds from shares issued from transfers in-kind(2) Payments for shares redeemed ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period — End of period $ Undistributed net investment income $ The Fund commenced operations on December 29, 2009. See Note 8 to the Financial Statements. The accompanying notes are an integral part of these financial statements. 21 MARINER 130/30 FUND Statement of Cash Flows For the Period Ended November 30, 2010(1) Cash Flows from Operating Activities: Change in net assets resulting from operations $ Adjustments to reconcile change in net assets resulting from operations to net cash provided by operating activities: Purchases of long-term investments ) Purchases of short-term investments, net ) Proceeds from sales of long-term investments Increase in receivable for investment securities sold ) Increase in payable for investment securities purchased Increase in dividends and interest receivable ) Increase in other assets ) Increase in accrued expenses and other liabilities Net realized gain on investments ) Unrealized appreciation on investments ) Unrealized appreciation on short transactions ) Net realized loss on short transactions Deposit at broker for short sales ) Payable to broker Payable for short dividends Proceeds from short transactions Cover short transactions ) Net cash provided by operating activities ) Cash Flows from Financing Activities: Proceeds from shares sold Payment on shares redeemed ) Net cash used in financing activities Net change in cash $
